Citation Nr: 1025715	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  05-10 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic disability 
manifested by fatigue, to include as due to an undiagnosed 
illness or a service-connected disability. 

2.  Entitlement to service connection for a chronic disability 
manifested by rash, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a chronic disability 
manifested by muscle pain, to include as due to an undiagnosed 
illness or due to a service-connected disability.

4.  Entitlement to service connection for a gastrointestinal 
disorder due to an undiagnosed illness.

5.  Entitlement to service connection for weight loss due to an 
undiagnosed illness.

6.  Entitlement to service connection for a chronic disability 
manifested by joint pain, to include as due to an undiagnosed 
illness or secondary to service-connected disability.
7.  Entitlement to service connection for a chronic disability 
manifested by sleep disturbance, to include as due to an 
undiagnosed illness.

8.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbar spine.

9.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
September 1973 and from December 1990 to August 1991.  The 
Veteran also had intervening and subsequent service in the 
Alabama Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions in September 2004 and August 2006 of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In April 2008, the Board remanded the 
appeal to provide the Veteran with a hearing he had requested 
before a Veterans' Law Judge sitting at the RO.  In April 2010, 
the Veteran testified at a hearing before the undersigned.  The 
Board finds that the April 2010 hearing fully satisfies the April 
2008 Board remand.  

As to the claims of service connection for a gastrointestinal 
disorder and weight loss, a review of the record on appeal 
reveals the Veteran has repeatedly limited his claim to these 
disorders being due to an undiagnosed illness.  On the other 
hand, the Veteran has claimed that his fatigue and muscle pain 
were either due to an undiagnosed illness or secondary to his 
service-connected low back disability.  Similarly, the Veteran 
claimed that his rash was due to an undiagnosed illness or active 
duty on a direct basis.  Therefore, the Board will limit its' 
adjudicate as to each of these issues so as to reflect the 
Veteran's intentions when filing his appeal.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008); see also Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008); Hamilton v. Brown, 4 Vet. App. 528 
(1993) ("where ... the claimant expressly indicates an intent 
that adjudication of certain specific claims not proceed at a 
certain point in time, neither the RO nor BVA has authority to 
adjudicate those specific claims, absent a subsequent request or 
authorization from the claimant or his or her representative").

The issues of service connection for joint pain, to include as 
due to an undiagnosed illness; service connection for a sleep 
disturbance, to include as due to an undiagnosed illness; an 
increased evaluation for degenerative joint disease of the lumbar 
spine; and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of 
record does not show the Veteran's fatigue was caused or 
aggravated by a service connected disability or his being 
diagnosed with an undiagnosed illness manifested by fatigue at 
any time during the pendency of the appeal.  

2.  The preponderance of the competent and credible evidence of 
record does not show the Veteran being diagnosed with a chronic 
disability manifested by a rash or with an undiagnosed illness 
manifested by a rash at any time during the pendency of the 
appeal.  

3.  The preponderance of the competent and credible evidence of 
record does not show the Veteran being diagnosed with a chronic 
disability manifested by muscle pain or with an undiagnosed 
illness manifested by muscle pain at any time during the pendency 
of the appeal. 

4.  The preponderance of the competent and credible evidence of 
record does not show the Veteran being diagnosed with an 
undiagnosed illness manifested by a gastrointestinal disorder at 
any time during the pendency of the appeal.  

5.  The preponderance of the competent and credible evidence of 
record does not show the Veteran being diagnosed with an 
undiagnosed illness manifested by weight loss at any time during 
the pendency of the appeal.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by fatigue, to include as due 
to an undiagnosed illness, was not incurred in or aggravated by 
the Veteran's military service or a service-connected disability.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.159, 3.303, 
3.310(a), 3.317 (2009).

2.  A chronic disability manifested by a rash, to include as due 
to an undiagnosed illness, was not incurred in or aggravated by 
the Veteran's military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.317 (2009).

3.  A chronic disability manifested by muscle pain, to include as 
due to an undiagnosed illness, was not incurred in or aggravated 
by the Veteran's military service or a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.310 (2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.310(a), 3.317 (2009).

4.  A gastrointestinal disorder due to an undiagnosed illness was 
not incurred in or aggravated by the Veteran's military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2009).

5.  Weight loss due to an undiagnosed illness was not incurred in 
or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by a May 2006 letter 
sent to the appellant that fully addressed all necessary notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's and 
VA's respective duties for obtaining evidence.  The letter also 
provided the criteria for assignment of an effective date and 
disability rating in the event of award of the benefit sought.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Moreover, the Board finds that even if the above letter did not 
provide adequate 38 U.S.C.A. § 5103(a) notice that this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claims 
after reading the above letter as well as the rating decision, 
statements of the case, and supplemental statements of the case.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Specifically, a review of the record on appeal 
reveals that the RO has obtained and associated with the claims 
files all identified and available in-service and post-service 
records including the Veteran post-service VA outpatient 
treatment records and records held by the Social Security 
Administration (SSA).  The Veteran was also provided an 
opportunity to set forth his contentions before a Decision Review 
Officer at the RO in September 2007 and before the undersigned in 
April 2010.  

As to VA's duty to obtain a medical opinion or provide the 
Veteran with an examination, the appellant was afforded a VA 
medical examination in July 2006.  While the examination was 
inadequate because it did not include a review of the Veteran's 
claims file, nevertheless the Board finds that an additional VA 
examination is not required before adjudicating the appeal 
because the record on appeal, including the service treatment 
records and all post-service treatment records, are negative for 
a diagnosis of any of the claimed disorders except fatigue; show 
objective indications of a chronic disability resulting from an 
illness as established by history, physical examination, and 
laboratory tests, that have either existed for 6 months or more 
or exhibited intermittent episodes of improvement and worsening 
over a 6-month period (see 38 C.F.R. § 3.317); or medical 
evidence linking any of the claimed disorders to the Veteran's 
service.  As to the fatigue, the Board also finds that another VA 
examination is not required before adjudicating the appeal 
because the July 2006 VA examiner provided an opinion as to its 
origins or etiology.  Therefore, the Board finds that the 
information and competent medical evidence of record, as set 
forth and analyzed below, contains sufficient competent medical 
evidence to decide the claims without another examination.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (there must be some evidence of a causal connection between 
the alleged disability and the veteran's military service to 
trigger VA's obligation to secure a medical opinion pursuant to 
38 U.S.C.A. § 5103A(d)).  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.

Controlling Laws & Regulations

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement 
of a current disability is "satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim."  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which suggests the possibility 
that the recent change amounts to a substantive change in the 
regulation.  For this reason, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which is more favorable to the claimant.

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection may 
also be established under 38 C.F.R. § 3.317.  Under that section, 
service connection may be warranted for a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than not later than December 31, 2011.  38 C.F.R. § 
3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) warrants a presumption of 
service-connection.

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App.1, 8-9 (2005).  Further, lay persons are competent to report 
objective signs of illness.  Id.

A medically unexplained chronic multi symptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi symptom 
illness.

A "medically unexplained chronic multi symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of service 
connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the following: 
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

The Claims

As noted above, the Veteran contends that he has a 
gastrointestinal disorder and weight loss due to an undiagnosed 
illness incurred during the Persian Gulf War.  He also asserts 
that he has muscle pain and fatigue, either due to an undiagnosed 
illness incurred during the Persian Gulf War or secondary to his 
service-connected back disability.  He also contends that he has 
a rash either due to an undiagnosed illness incurred during the 
Persian Gulf War or to exposure to sand and cold water while 
stationed in the Persian Gulf.  The Veteran does not contend that 
any of these disorders began during his initial period of active 
duty from September 1971 to September 1973.  

The Undiagnosed Illness Claims

As to the undiagnosed illness claims, the Veteran's DD 214 for 
his second period of service shows receipt of the Southwest Asia 
Service Medal.  Therefore, he is a "Persian Gulf veteran" (i.e., 
had active military service in the Southwest Asian Theater of 
operations during the Gulf War) as defined by 38 C.F.R. § 3.317.

However, the Veteran's service treatment records from his second 
period of active duty, as well as subsequent service treatment 
records from the Alabama National Guard, are negative for 
pertinent complaints, symptoms, findings, or diagnoses related to 
fatigue, a rash, muscle pain, a gastrointestinal disorder, and/or 
weight loss except for January 1991 service treatment records 
that document his complaints and treatment for abdominal pain 
with bloody stool with subsequent negative barium enema and 
sigmoidscopy that diagnosed hemorrhoids.  See, for example, an 
April 1991 Report of Medical History, an October 1991 report of 
medical history, an August 1992 report of medical history, and 
the report of a June 1993 medical examination.  Moreover, while 
one of the January 1991 service treatment records noted the 
Veteran's had a six month history of abdominal pain, no other 
service treatment records documented these complaints and his 
subsequent examinations, including those dated in October 1991, 
August 1992, and June 1993, were negative for complaints or a 
diagnosis as to a gastrointestinal disorder. 

As to the post-service records, while the medical records since 
the Veteran's second period of service periodically documented 
his complaints and/or treatment for fatigue, a rash, muscle pain, 
gastrointestinal disorders, and/or weight loss, these records 
also do not contain objective indications of a chronic disability 
(i.e., fatigue, a rash, muscle pain, a gastrointestinal disorder, 
and/or weight loss) resulting from an illness as established by 
history, physical examination, and laboratory tests, that have 
either existed for 6 months or more or exhibited intermittent 
episodes of improvement and worsening over a 6-month period.  
Neither do they show the Veteran being diagnosed with an 
undiagnosed illness manifested by fatigue, a rash, muscle pain, a 
gastrointestinal disorder, and/or weight loss.  In fact, at the 
July 2006 VA examination it was opined that the Veteran's 
pertinent diagnoses were rash resolved, gastrointestinal signs 
and symptoms resolved, and no weight loss noted.  Moreover, 
muscle pain was not diagnosed.  While the report was not based on 
a review of the Veteran's claims files, it was based on current 
physical examination and laboratory findings as well as the 
Veteran's statements regarding his medical history in which he 
denied having any current rash or gastrointestinal signs.  Thus, 
the Board finds that the report's findings that the Veteran did 
not have a rash, gastrointestinal signs and symptoms, weight 
loss, or muscle pain at that time are probative evidence as the 
findings are based on a current examination.  

As to the fatigue, the July 2006 VA examiner diagnosed the 
Veteran with chronic fatigue secondary to iron deficiency anemia.  
Therefore, since the Veteran's fatigue has a diagnosis, service 
connection under 38 C.F.R. § 3.317 is also not warranted. 

As to the Veteran and his representative's statements to VA, the 
claimant's statements to his doctors, and the personal hearing 
testimony, the Board recognizes that lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  As such, the Board notes that 
the Veteran is competent to provide testimony concerning factual 
matters of which he has first hand knowledge, such as symptoms.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  

As a layperson, however, the Veteran is not competent to provide 
an opinion requiring medical knowledge, such as a medical 
diagnosis or an opinion as to etiology.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, the Board finds 
that the Veteran and his representative's contentions do not 
constitute competent medical evidence that the claimant has signs 
and/or symptoms of an undiagnosed illness manifested by a rash, 
muscle pain, a gastrointestinal disorder, and/or weight loss.  
The Board also finds more competent and credible the in-service 
and post-service medical evidence of record, which provides no 
clinical confirmation that he has the claimed disorders, than 
these lay statements.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical treatment 
for the claimed condition for many years after service); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  Similarly, 
as to the fatigue, the Board finds more competent and credible 
the diagnosis of chronic fatigue provided by the July 2006 VA 
examiner than the Veteran and his representative claims because 
of that examiners special medical training.  See Black v. Brown, 
10 Vet. App. 297, 284 (1997) (in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical data). 

Therefore, the Board finds that the preponderance of the 
competent and credible evidence of record fails to show by 
history, physical examination, and laboratory tests that the 
Veteran had problems with a rash, muscle pain, a gastrointestinal 
disorder, and/or weight loss that have either existed for 6 
months or more or exhibited intermittent episodes of improvement 
and worsening over a 6-month period at any time during the 
pendency of the appeal.  38 C.F.R. § 3.317; McClain, supra.  
Accordingly, the Board finds that the preponderance of the 
competent and credible evidence of record fails to show that the 
Veteran has signs and/or symptoms of an undiagnosed illness 
manifested by a rash, muscle pain, a gastrointestinal disorder, 
and/or weight loss.  Id.  Therefore, the claims of service 
connection under 38 C.F.R. § 3.317 for a rash, muscle pain, a 
gastrointestinal disorder, and weight loss due to an undiagnosed 
illness must be denied.

The Direct and Secondary Service Connection Claims

As noted above, the Veteran also claims that his fatigue and 
muscle pain were caused by a service connected disability 
including his back disability and his rash was directly caused by 
his military service in the Persian Gulf.

As to the secondary service connection claim for fatigue, as 
reported above, the July 2006 VA examiner diagnosed the Veteran 
with fatigue.  However, the record on appeal is negative for 
competent and credible evidence showing that the Veteran's 
fatigue was caused or aggravated by a service connected 
disability including his service connected back disability.  In 
fact, the only medical opinion of record as to the origins of his 
fatigue is the July 2006 VA examiner's opinion that it was caused 
by his non service connected anemia.  This opinion is not 
contradicted by any other medical opinion of record.  See Colvin 
v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is not 
permitted to base decisions on its own unsubstantiated medical 
conclusions).  As to the Veteran and her representative's 
writings to VA, personal hearing testimony, and the claimant's 
statements to his healthcare providers, the Board does not find 
these assertions to be competent evidence that a service 
connected disability caused or aggravated his fatigue because as 
lay persons they do not have the required medical expertise to 
provide such an opinion because such an opinion requires medical 
expertise which they do not have because it requires special 
medical training.  See Buchanan, supra; Charles, supra; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).   Therefore, the 
Board also finds that the claim of secondary service connection 
for a fatigue must be denied.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.310; Allen, supra.

As to the secondary service connection claim for muscle pain and 
the direct service connection claim for a rash, as reported 
above, the in-service and post-service records are negative for a 
diagnosis of a chronic disability manifested by muscle pain 
and/or a rash.  In fact, at the July 2006 VA examination it was 
opined that any rash the Veteran's may have had was not seen on 
examination and, after examining the claimant, the examiner did 
not diagnose him with muscle pain.  Moreover, the Court has said 
that pain alone, without a diagnosed related medical condition, 
does not constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Additionally, the Board does not find the Veteran's or 
his representative's writings or personal hearing testimony to be 
competent and credible evidence of a current disability because 
as lay persons they do not have the required medical expertise to 
provide an opinion that the Veteran has a chronic disability 
manifested by muscle pain and/or a rash because such an opinion 
requires medical expertise which they do not have because it 
requires special medical training.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  

Accordingly, because the medical evidence of record does not show 
that the claimant has a chronic disability manifested by muscle 
pain and/or a rash at any time during the pendency of the appeal, 
the Board finds that it must also deny the claim of service 
connection for muscle pain on a secondary basis and a rash on a 
direct basis despite the appellant's and his representative's 
claims to the contrary.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.310; Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting 
Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992); Also see Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on the 
ground of lack of legal merit).  

Conclusion

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claims, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for a chronic disability manifested by 
fatigue, to include as due to an undiagnosed illness, is denied.

Service connection for a chronic disability manifested by a rash, 
to include as due to an undiagnosed illness, is denied. 

Service connection for a chronic disability manifested by muscle 
pain, to include as due to an undiagnosed illness, is denied.

Service connection for a gastrointestinal disorder due to an 
undiagnosed illness is denied.

Service connection for weight loss due to an undiagnosed illness 
is denied.


REMAND

As to the claims of service connection for chronic disabilities 
manifested by joint pain and sleep disturbance, to include as due 
to an undiagnosed illness, the July 2006 VA examiner diagnosed 
chronic multiple joint strain secondary to Gulf War syndrome and 
sleep disturbance secondary to chronic strain.  However, these 
opinions were provided without the examiner having the claims 
files and therefore the Board finds that they are of limited 
probative value since a diagnosis of Gulf War syndrome requires, 
among other things, objective indications of a chronic disability 
resulting from an illness as established by history, physical 
examination, and laboratory tests, that have either (1) existed 
for 6 months or more, or (2) exhibited intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317.  Nevertheless, the Board finds that the opinions do 
warrant a remand to provide the Veteran with another examination 
to obtain a medical opinion as to the etiology of these disorders 
based on a review of the Veteran's complete claims file.  See 
38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); 
see also Wells, supra.

As to the claim for a higher rating for degenerative joint 
disease of the lumbar spine, during the April 2010 hearing the 
Veteran testified, in substance, that it had become worse since 
his most recent VA examination.  In support of this allegation, 
the Veteran thereafter submitted an April 2010 private medical 
report that sets forth the results of a physical examination of 
the claimant's back that not only documents that the range of 
motion of his back is much worse than it was at his most recent 
VA examination but includes an opinion that he was unemployable 
due to his complaints of back pain.  

The Court has held that when a veteran claims that a disability 
is worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board 
finds that the Veteran is entitled to an additional VA 
examination to address the current severity of his service-
connected degenerative joint disease of the lumbar spine.  See 
38 U.S.C.A. § 5103A(b); McLendon, supra; see also Wells, supra.

The Board finds that the Veteran's claim for a TDIU is 
inextricably intertwined with the other issues being remanded and 
cannot be adjudicated at this time.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other issue 
has been rendered). 

Accordingly, these issues are REMANDED for the following actions:

1.	Schedule the Veteran for examinations 
by appropriate VA examiners to obtain 
opinions as to the diagnoses as well as 
origins of his joint pain and sleep 
disturbance.  Send the claims folder to 
the examiners for review in conjunction 
with the examinations.  The examiner 
should state that he reviewed the 
claims folder in his report.  All 
indicated tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  Based on 
a review of the claims folder and the 
examination of the Veteran, the 
examiners are to provide answers to the 
following questions:

a.	Is it as likely as not that the 
Veteran suffers from chronic 
disabilities manifested by joint 
pain and/or sleep disturbance?

b.	If so, what are the diagnoses?
      
c.	As to each diagnosed disability, 
provide an opinion as to whether 
it is at least as likely as not 
that it had its onset during his 
military service or was caused by 
an incident that occurred during a 
period of military service, to 
include service in the Southwest 
Asia theater of operations during 
the Gulf War? 

d.	If the Veteran's diagnoses include 
arthritis, provide an opinion as 
to whether it is at least as 
likely as not that it manifested 
itself to a compensable degree in 
the first post-service year 
following his separation from his 
second period of active duty in 
August 1991?  

e.	If the joint pain and/or sleep 
disturbance cannot be associated 
with a known clinical diagnosis, 
specify whether the Veteran has 
objective indications of a chronic 
disability resulting from an 
illness manifested by joint pain 
or sleep disturbance, as 
established by history, physical 
examination, and laboratory tests, 
that have either (1) existed for 6 
months or more or (2) exhibited 
intermittent episodes of 
improvement and worsening over a 
6-month period?

f.	If so, does the Veteran have an 
undiagnosed illness manifested by 
joint pain and/or sleep 
disturbance?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

2.  Schedule the Veteran for orthopedic 
and neurological examinations to determine 
the nature and current level of severity 
of his service-connected degenerative 
joint disease of the lumbar spine.  The 
claims file must be made available to the 
examiners.  In accordance with the AMIE 
worksheet for rating degenerative joint 
disease of the lumbar spine, the examiners 
are to provide a detailed review of the 
Veteran's history, current complaints, and 
the nature and extent of the claimant's 
degenerative joint disease of the lumbar 
spine.  All indicated tests and studies 
deemed appropriate by the examiners must 
be accomplished.  

a.	In addition to any other 
information provided pursuant to 
the AMIE worksheet, the orthopedic 
examiner should conduct complete 
range of motion studies, with 
specific citation to the forward 
flexion, backward extension, left 
and right lateral flexion, and left 
and right rotation of the 
thoracolumbar spine, and discuss 
the presence or absence of any 
weakened movement, including 
weakened movement against varying 
resistance, excess fatigability 
with use, incoordination, painful 
motion, pain with use, and provide 
an opinion as to how these factors 
result in any limitation of forward 
flexion, backward extension, left 
and right lateral flexion, and/or 
left and right rotation.  

b.	If the Veteran describes flare-ups 
of pain, the orthopedic examiner 
should offer an opinion as to 
whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express 
this in terms of additional degrees 
of limitation of forward flexion, 
backward extension, left and right 
lateral flexion, and/or left and 
right rotation during the flare-
ups.  

c.	In addition to any other 
information provided pursuant to 
the AMIE worksheet, the 
neurological examiner should 
comment on any adverse neurological 
symptomatology caused by his 
service connected degenerative 
joint disease of the lumbar spine 
and, if present, if that adverse 
symptomatology is best 
characterized as "slight," 
"moderate," "moderately severe," 
or "severe."

d.	The examiners should also comment 
on the number of weeks of 
incapacitating episodes (i.e., 
episodes in which his adverse 
symptomatology required bed rest 
ordered by a physician) the Veteran 
has experienced do to his service 
connected degenerative joint 
disease of the lumbar spine.

e.	Based on a review of the claims 
folder and the examinations of the 
Veteran, the examiners are also 
requested to address whether it is 
at least as likely as not that the 
claimant's service-connected 
degenerative joint disease of the 
lumbar spine acting alone precludes 
him from securing and following a 
substantially gainful occupation.  

A complete rationale for all opinions 
expressed must be provided.  

3.  After undertaking the above 
development, the Veteran should be provided 
with updated VCAA notice in accordance with 
the Court's holding in Dingess, supra; 
38 U.S.C.A. §§ 5103, 5103A; and 38 C.F.R. 
§ 3.159.  

4.  Then, readjudicate the appellant's 
claims, considering the April 2010 private 
medical report as well as the evidence 
obtained pursuant to this remand.  As to 
the rating claim, such readjudication 
should take into account 38 C.F.R. §§ 4.40, 
4.45 (2009), the Court's holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995); and 
whether staged ratings are warranted under 
Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


